 



 

Exhibit 10.1

 

 

 

 

November 11, 2020

 

Warwink Properties, LLC

500 W. Texas Ave., Ste 890

Midland, TX 79701

 

McCabe Petroleum Corporation

PO BOX 11188

Midland, TX 79702

 



Attention: Mr. John Brda   Mr. Greg McCabe

 

RE: Letter Agreement

 

Gentlemen,

 

This letter reflects additional terms of our agreement regarding the sale of oil
and gas assets, as referenced in the Assignment, Bill of Sale and Conveyance
dated November 11, 2020 and executed contemporaneous with this letter
(“Assignment”). The terms contained in this letter are intended to supplement
the terms contained in the Assignment.

 

MECO IV, LLC (“MECO”) is purchasing from Warwink Properties, LLC and McCabe
Petroleum Corporation (collectively “Seller”) all of their right, title and
interest under the Warwink prospect in Winkler County, Texas, as said assets are
more particularly described in the Assignment (the “Assets”).

 

The parties have agreed:

 



1. The purchase price shall be $450,000.00 US (“Purchase Price”). The purchase
price shall be allocated $100,000.00 to McCabe Petroleum Corporation and
$350,000.00 to Warwink Properties, LLC.         2. As part of this transaction,
MECO requires both McCabe Petroleum and Warwink Properties, LLC to sell their
interest in the properties. McCabe Petroleum hereby directs MECO to pay its
share of the Purchase Price to Warwink Properties, LLC. Any positive or negative
adjustments to the Purchase Price attributable to the apportionment of pre and
post Effective Date revenues and expenses shall be solely for the accounts of
Warwink Properties, LLC and MECO.         3. The effective date of purchase and
apportionment of revenues and expenses, for production purposes shall be 7:00
a.m., November 1, 2020 (“Effective Date”).         4. Closing shall occur on
November 11, 2020. Closing shall be subject to the execution of (i) an
Assignment and Bill of Sale in the form attached hereto as Exhibit A, and (ii) a
Preliminary Settlement Statement in the form attached hereto as Exhibit B.
Within 60 days after the closing, MECO shall provide Sellers with a Final
Settlement Statement, reconciling all remaining pre and post Effective Date
costs and expenses. The parties shall negotiate the Final Settlement Statement
in good faith and once agreed upon, the Final Settlement Statement shall be a
final accounting between the parties with respect to this transaction. All
amounts due to Warwink Properties will be paid promptly thereafter. Provided,
however, and for the avoidance of doubt, even though the parties anticipate that
some amount will be due to Warwink Properties, should the accounting determine
otherwise, Warwink Properties will have no obligation to pay any amounts to MECO
with respect to the transaction.

 

 

1 



 



 



  5. Seller shall have the right, for a period of ninety days from the date
hereof, to present MECO with a bona fide, written offer from a third party, to
purchase the Assets and all of MECO’s interests in the Warwink prospect and more
particularly, MECO’s interests in and under the wells and leases that comprise
the Assets, provided that the offer is not from a party with leasehold interests
within three miles of any of the Assets, and (ii) the decision of whether to
accept the offer is solely MECO’s. Should MECO, in its sole discretion accept
such third party offer and should such transaction close with such third party,
then in the event the consideration for such transaction, as allocated to the
Assets, exceeds the purchase price set forth above, as adjusted for interim net
cash flows “Adjusted Purchase Price”, then Seller shall be entitled to a
finder’s fee equal to one half of the positive difference between the Adjusted
Purchase Price and the Purchase Price (as adjusted at the closing between MECO
and Seller).

 

Please confirm your agreement to the terms of this letter agreement by signing
below.

 

Sincerely,

 

MECO IV, LLC

 

___/s/ Sam D. Winegrad ________

Name: Sam D. Winegrad

Title: Manager

 

Agreed to and Accepted November 11, 2020:

 

WARWINK PROPERTIES, LLC

 

 

__/s/ John Brda__________________

Name: John Brda

Title: President

 

MCCABE PETROLEUM CORPORATION

 

___/s/ Greg McCabe______________

Name: Greg McCabe

Title: President

 

 

2 



